In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-2305
LOAAE JAMAL-DAOUD,
                                                      Petitioner,
                              v.

ALBERTO R. GONZALES, United States
Attorney General,
                                                     Respondent.

                        ____________
                  Petition for Review of an Order
              of the Board of Immigration Appeals.
                         No. A 77 650 669
                        ____________
    ARGUED JANUARY 12, 2005—DECIDED APRIL 12, 2005
                    ____________




  Before FLAUM, Chief Judge, and EASTERBROOK and WOOD,
Circuit Judges.
  FLAUM, Chief Judge. Petitioner Loaae Jamal-Daoud, a
native and citizen of Iraq, petitions this Court for review of
an order of the Board of Immigration Appeals (“BIA”)
denying his requests for asylum, withholding of removal,
and protection under the Convention Against Torture
(“CAT”). For the reasons stated herein, we affirm the order
of the BIA.
2                                                 No. 03-2305

                      I. Background
  Jamal-Daoud arrived at O’Hare International Airport in
Chicago, Illinois on February 1, 2000, at the age of seven-
teen, with a Lebanese passport bearing the name Hanni
Moussa. He was interviewed by an immigration officer with
the assistance of a translator. Jamal-Daoud had no identifi-
cation with him other than the passport, which he admitted
had been falsified. He told the officer his real name,
explained that he was born in Iraq, and that he left Iraq in
August 1999 and spent six months in Amman, Jordan.
While in Jordan, Jamal-Daoud told the immigration officer,
he paid $5,000 to obtain the Lebanese passport.
  Although he appeared to understand the questions posed
by the officer, Jamal-Daoud gave somewhat inconsistent
answers. At first, when asked to describe in detail his pur-
pose in coming to the United States, Jamal-Daoud re-
sponded: “Financial situation. Hard life in Iraq,” and stated
that he wished to stay in the United States “all [his] life.” He
told the officer that he left Iraq “[b]ecause of the embargo
situation, no work, no future.” Later, when questioned about
the basis of his claim for political asylum, Jamal-Daoud
stated: “I am afraid that if I go back, they will arrest me.”
Jamal-Daoud also admitted, however, that he had never
been persecuted by the government of Iraq, and that he did
not fear persecution by the Iraqi government based on his
race, religion, nationality, political opinion, or membership
in a particular social group. The immigration officer con-
cluded that §§ 212(a)(4) and (a)(7) of the Immigration and
Nationality Act precluded petitioner’s admission to the
United States and informed him that he must appear before
an immigration judge for an exclusion hearing.
  On August 22, 2000, Jamal-Daoud filed a written appli-
cation for asylum with the assistance of counsel. He attached
to his application a statement outlining his asylum claim in
which he identified himself as an Assyrian Christian and
No. 03-2305                                               3

member of the Chaldean Church. Jamal-Daoud stated that
he and his family were persecuted by the Iraqi government.
According to petitioner, the problems began when his father
began to receive support from relatives in the United
States. Authorities in Tell Kaif and Mosul arrested his
father repeatedly and eventually arrested his mother as
well. Authorities then tried to force Jamal-Daoud to testify
against his father. Jamal-Daoud claimed that the authori-
ties told him that his father had connections with Kurds
and Assyrians in the North and asked him whether his
father gave or received money from these groups. When he
responded that he did not know, Jamal-Daoud was “beaten
and spat at.” Jamal-Daoud claimed that when he was
released, relatives helped him leave the country because
“they were worried that [he] would be called in and forced
to testify to things [he] did not know.” He further stated
that his parents had escaped to the North and were trying
to leave for Turkey “because the situation there is very
difficult for Christians.” (A.R. 158-59.)
  On August 29, 2001, petitioner appeared before an immi-
gration judge (“IJ”) for removal proceedings. Jamal-Daoud
conceded removability but applied for asylum; the IJ con-
sidered the asylum request as a request for withholding of
removal and deferral of removal under the CAT as well. See
8 U.S.C. § 1231(b)(3); 8 C.F.R. § 1208.3(b). Jamal-Daoud
was represented by counsel at the hearing and testified
with the assistance of an interpreter. He stated that in
February 1999, Iraqi police arrested his father, claiming
that he was working against the government and ques-
tioned him daily. Jamal-Daoud testified that on June 14,
1999, security agents took him in for questioning about his
father’s activities. He told the IJ that he had not been
beaten, but that he was slapped, spit on, pushed, and in-
sulted. Jamal-Daoud testified that after he was questioned,
his uncles helped him leave Iraq for Jordan and that while
in Jordan, he obtained a Lebanese passport and airline
ticket to Chicago.
4                                               No. 03-2305

  Jamal-Daoud admitted that he had provided inconsistent
answers during his airport interview but stated: “I was
afraid at that time, I was nervous, and I don’t know what I
was saying then.” (A.R. 93.) He told the IJ that he was
afraid that if he had answered the questions differently, he
would have been returned to Iraq. Jamal-Daoud testified at
the hearing that he was still afraid to go back to Iraq
because he would be questioned about his parents’ where-
abouts.
  The same day as Jamal-Daoud’s appearance, August 29,
2001, the IJ issued an oral decision denying his application
for asylum and other relief. The IJ concluded that, although
Jamal-Daoud’s claim of persecution as an Assyrian Chris-
tian was “not inconsistent” with the State Department
report, petitioner had failed to present persuasive evidence
that he had been persecuted. (A.R. 42.) The IJ highlighted
three factors that persuaded him that petitioner’s claim was
not credible. First, the IJ discussed the certificate of
baptism submitted by petitioner in support of his claim to
be an Assyrian Christian. The document was printed in
English and petitioner testified that his uncles in Iraq had
the certificate prepared and sent to him once he was in the
United States. The certificate, however, was dated
August 24, 1999, the day before Jamal-Daoud claimed he
had departed Iraq. The IJ concluded: “given the fact that
[petitioner] has no other documentation and entered the
United States with the intent to use a visa placed in a
Lebanese passport which [petitioner] paid for raises signifi-
cant questions about his credibility.” (A.R. 43.)
  Second, the IJ found that petitioner’s airport interview
“further undercut[ ]” his claim of persecution, noting that
Jamal-Daoud provided the wrong date and place of birth.
Jamal-Daoud also provided other untruthful answers to the
immigration officer, including responses to such crucial
questions as why he left Iraq and came to the United States,
and whether he had been persecuted by the Iraqi govern-
ment.
No. 03-2305                                                 5

  Third, the IJ explained that petitioner’s credibility was
undermined by the multiple changes of venue in his case.
Jamal-Daoud’s case was originally brought in Chicago be-
cause of his entry to the United States there. On petitioner’s
request, the case was transferred to Detroit, Michigan be-
cause Jamal-Daoud claimed his aunt lived there. Petitioner
later requested that the case be sent back to Chicago be-
cause “he had neither family nor friends in the Detroit area.”
Petitioner next requested that his hearing be continued
because he needed witnesses who lived in the Detroit area
to corroborate his claims. The IJ denied that request.
Petitioner then asked that his hearing be expedited but
submitted no additional evidence to support his claim for
asylum.
  On February 4, 2003, the BIA affirmed the IJ’s order
without issuing a separate opinion. Jamal-Daoud petitions
this Court for review.


                      II. Discussion
  Petitioner presents three claims that he asks this Court
to review: (i) his request for asylum; (ii) withholding of
removal; and (iii) protection under the CAT.


A. Asylum
  We begin with petitioner’s request for asylum based on
religious persecution. To establish eligibility for asylum, an
applicant must demonstrate that he is a “refugee” under the
Immigration and Nationality Act (“INA”). Liu v. Ashcroft,
380 F.3d 307, 312 (7th Cir. 2004). The statute defines “re-
fugee” as one who is unable or unwilling to return to his
country “because of persecution or a well-founded fear of
persecution on account of race, religion, nationality, mem-
bership in a particular social group, or political opinion.” 8
6                                                No. 03-2305

U.S.C. § 1101(a)(42)(A). It is petitioner’s burden to prove
that he is a refugee and eligible for asylum. 8 C.F.R.
§ 208.13(a).
  Persecution is defined as “punishment or the infliction of
harm for political, religious, or other reasons that this
country does not recognize as legitimate.” Liu, 380 F.3d at
312. If an applicant is found to have suffered past persecu-
tion, he is entitled to a rebuttable presumption of a well-
founded fear of future persecution. 8 C.F.R. § 208.13(b)(1);
Dandan v. Ashcroft, 339 F.3d 567, 573 (7th Cir. 2003). In
the absence of such a finding, the applicant must prove that
he genuinely fears he will be persecuted based on a pro-
tected ground if returned to his native country, and that his
fears are objectively reasonable. Liu, 380 F.3d at 312. The
“subjective fear component turns largely upon the appli-
cant’s own testimony and credibility.” Balogun v. Ashcroft,
374 F.3d 492, 499 (7th Cir. 2004). The objective component
requirement can be met “either through the production of
specific documentary evidence or by credible and persuasive
testimony.” Id.
  Because the BIA affirmed the IJ’s decision without issu-
ing a separate opinion, the IJ’s decision becomes that of the
BIA for the purposes of judicial review. Georgis v. Ashcroft,
328 F.3d 962, 966-67 (7th Cir. 2003). We review this
decision under the highly deferential substantial evidence
test. Id. at 967. Under this standard, we must affirm the
BIA’s decision if it is supported by reasonable, substantial,
and probative evidence on the record considered as a whole,
and we are not at liberty to overturn the Board’s determina-
tion simply because we would have decided the case
differently. Id. Only where the evidence in support of the
application is so compelling that no reasonable factfinder
could fail to find the requisite fear of persecution will we
reverse the Board’s decision for lack of evidence. Id. at 967-
68 (citing INS v. Elias-Zacarias, 502 U.S. 478, 484 (1992)).
No. 03-2305                                                  7

  The IJ’s credibility determinations, as adopted by the
BIA, are questions of fact and should only be overturned
under extraordinary circumstances, although they must be
supported by specific, cogent reasons that bear a legitimate
nexus to the finding. Balogun, 374 F.3d at 498. We have
previously explained that credibility is the “linchpin of a
well-founded fear claim.” Id. at 499. If credible, the tes-
timony of the applicant may be sufficient to sustain the
burden of proof without corroboration. If the IJ finds the
testimony not to be credible, however, then the applicant
must come forward with a convincing explanation of the
discrepancies or extrinsic and credible corroborating evi-
dence. Id. at 499-500.
  Jamal-Daoud’s primary argument is that the IJ erred in
relying on his airport interview to make an adverse cre-
dibility determination. Petitioner emphasizes that he was
extremely nervous during the interview and that the ques-
tioning was “mainly one-sided and did not really engage
[p]etitioner in a conversation where he felt free to talk with
the INS officers about his experiences in Iraq and his fears
about future persecution.” This Court has recognized that
airport interviews are useful only if they are reliable.
Relying on the Second Circuit’s opinion in Ramsameachire
v. Ashcroft, 357 F.3d 169 (2d Cir. 2004), we recently set
forth a non-exclusive list of factors to consider in determin-
ing whether an asylum seeker’s airport interview is reliable:
    First, a record of the interview that merely summa-
    rizes or paraphrases the alien’s statements is
    inherently less reliable than a verbatim account or
    transcript. Second, similarly less reliable are inter-
    views in which the questions asked are not de-
    signed to elicit the details of an asylum claim, or
    the INS officer fails to ask follow-up questions that
    would aid the alien in developing his or her account.
    Third, an interview may be deemed less reliable if
    the alien appears to have been reluctant to reveal
8                                                No. 03-2305

    information to INS officials because of prior interro-
    gation sessions or other coercive experiences in his
    or her home country. Finally, if the alien’s answers
    to the questions posed suggest that the alien did
    not understand English or the translations pro-
    vided by the interpreter, the alien’s statements
    should be considered less reliable.
Balogun, 374 F.3d at 505 (quoting Ramsameachire, 357
F.3d at 180).
  Considering these factors, we are confident that the
airport interview was reliable and part of a sound basis for
finding petitioner’s asylum claim incredible. The first and
fourth Balogun factors squarely cut against petitioner’s
assertion that the interview was unreliable. The record con-
tains a full transcript of the interview, which was conducted
with the benefit of a translator. Based on this transcript,
there is no indication (nor does petitioner argue) that he did
not understand the questions. Cf. Balasubramanrim v. INS,
143 F.3d 157, 163-64 (3d Cir. 1998) (finding that BIA’s
adverse credibility determination based entirely on discrep-
ancies between petitioner’s airport statement and testimony
to the IJ was unreasonable where petitioner knew little
English, was not provided a translator during the airport
interview, and questions posed were not designed to elicit
the details of an asylum claim). Moreover, we note that
petitioner did not previously challenge the use of this
transcript. See Balogun, 374 F.3d at 505 (“Any concern that
we might have about the transcript reflecting the substance
of the interview is relieved by the fact that Ms. Balogun did
not object to this document’s admission into evidence.”).
  Jamal-Daoud focuses primarily on the second Balogun
factor, arguing that the INS officer did not ask appropriate
follow-up questions to elicit an account of persecution. The
transcript reflects the following exchange:
No. 03-2305                                           9

   Q: What is the basis of your claim for political
      asylum?
   A: I am afraid that if I go back, they will
      arrest me.
   Q: Why did you leave to begin with?
   A: Because of the embargo situation, no work,
      no future.
   Q: Has the government of Iraq ever done any-
      thing to you that makes you unwilling to
      return to Iraq?
   A: No.
   Q: Were you ever persecuted by the govern-
      ment of Iraq?
   A: No.
   Q: Do you fear persecution by the government
      of Iraq on account of your race, religion,
      nationality, political opinion or membership
      in any particular social group?
   A: No.
   Q: Please describe in detail the basis of your
      fears of persecution in your country.
   A: If I go back to Iraq, they will arrest me.
   Q: You appear to be inadmissible to the
      United States pursuant to Section 212(a)(4)
      and 212(a)(7)(A)(i)(I) of the I&NA. Do you
      understand that you do not appear to be
      eligible to enter the United States at this
      time?
   A: Yes.
   Q: You must appear before an immigration
      judge for an exclusion hearing. At this
10                                              No. 03-2305

        hearing, the judge will decide whether or
        not you are admissible to the United States.
        Do you understand?
     A: Yes.
     Q: Do you have nothing you would like to add
        to this statement?
     A: No.
     Q: Did you understand my questions and every-
        thing the interpreter asked you?
     A: Yes.
(A.R. 120.)
  Petitioner contends that once he indicated he feared being
arrested if he returned to Iraq, the INS officer should have
asked more extensive follow-up questions to elicit the basis
for this fear. Although the officer could have probed further
into the specifics of petitioner’s claim, he did ask several
follow-up questions aimed at drawing out the nature of
petitioner’s asylum claim. Particularly in light of Jamal-
Daoud’s earlier answers regarding his financial reasons for
leaving Iraq, the INS officer was not obligated to do more.
  Petitioner also asserts that the interview was unreliable
because he simply shut down and answered “no” systemati-
cally to all asylum-related questions. The transcript belies
petitioner’s contention. Petitioner responded to three ques-
tions with a simple “no” only after providing more respon-
sive answers to 35 earlier questions. Just moments before
he answered “no” to the officer’s questions about whether he
had been persecuted, Jamal-Daoud was remarkably candid,
admitting that he paid $5,000 for a falsified passport and
that he came to Chicago because “[i]n Chicago, you don’t ask
to[o] many questions. I have a better chance in Chicago
than any where else.” (A.R. 119.) Petitioner’s frank re-
sponses to these questions indicate that, although he may
No. 03-2305                                                  11

have been nervous, he was not intimidated or coerced into
the answers he provided. We conclude that the IJ was not
unreasonable in relying on the airport interview as one of
several considerations in concluding that petitioner’s claim
was not credible. See Balogun, 374 F.3d at 504 (accepting
IJ’s determination that petitioner was not credible where
her misrepresentations to officials were “numerous and
apparent” and IJ “justifiably set these misrepresentations
against the backdrop of the whole record”).
   In addition to the airport interview, a review of petitioner’s
asylum application and his testimony at the removal pro-
ceeding reveals several key discrepancies, including as to
whether petitioner was arrested and beaten or just ques-
tioned and harassed. Moreover, the statement attached to
petitioner’s asylum application and his testimony presented
entirely different facts from those provided during his airport
interview. We note that the only corroboration petitioner
provided was his baptism certificate, which, given the lan-
guage and date discrepancies, raised more questions than
it answered. Because the IJ found his testimony incredible,
petitioner is obligated to come forward with more. In sum,
petitioner has presented no extraordinary circumstances
that would justify superseding the IJ’s adverse credibility
finding, and we conclude that the IJ was reasonable in
denying petitioner’s application for asylum.


B. Withholding of Removal; Protection Under CAT
  The government contends that we lack jurisdiction to
consider petitioner’s claims for withholding of removal and
protection under the CAT because petitioner did not spe-
cifically challenge the IJ’s denial of these forms of relief
in his appeal brief to the BIA. We disagree. Jamal-Daoud
appealed the IJ’s decision generally based on the IJ’s al-
leged failures to understand the true nature of his case, to
accord proper weight to his testimony, and to consider the
12                                                No. 03-2305

State Department report regarding country conditions, as
well as the IJ’s over-emphasis on the airport interview.
These alleged errors applied equally to all of petitioner’s
claims, and petitioner’s appeal was sufficient to preserve
the issue for our consideration.
  Petitioner’s claims for withholding of removal and CAT
protection fail on the merits, however. To be eligible for with-
holding of removal, petitioner must establish a clear prob-
ability of persecution if returned to Iraq; in other words, he
must prove that it is more likely than not that he would be
subject to persecution. Prela v. Ashcroft, 394 F.3d 515, 519
(7th Cir. 2005). Because the standard of proof for withhold-
ing of removal is higher than that needed to establish elig-
ibility for asylum, the failure to sustain the burden of proof
for asylum necessarily precludes eligibility for withholding
of removal. Oforji v. Ashcroft, 354 F.3d 609, 614 n.1 (7th
Cir. 2003).
   Petitioner’s inability to prove his asylum claim does not
necessarily preclude CAT protection. To establish that he is
entitled to such protection, Jamal-Daoud must show that it
is more likely than not that he would be tortured if returned
to Iraq. See 8 C.F.R. §§ 1208.16(c)(2) and 1208.18(a). In this
case, however, petitioner’s request for CAT protection is
based on exactly the same evidence that the IJ found not to
be credible. Because we affirm the IJ’s credibility determi-
nations, we must also affirm the rejection of petitioner’s claim
for protection under the CAT.
  Finally, we note that petitioner asks us to take judicial
notice of the ever-growing violence against Iraqi Christians
in considering each of his claims. He points out that as of
August 2004, five Christian churches (four of which were
Assyrian) have been bombed in Iraq. As a general matter,
we may take judicial notice of changed conditions in the
alien’s country of origin. Medhin v. Ashcroft, 350 F.3d 685,
690 (7th Cir. 2003); Nwaokolo v. INS, 314 F.3d 303, 308
(7th Cir. 2002). While it is obvious that conditions in Iraq
No. 03-2305                                               13

have changed dramatically since petitioner filed his petition
for asylum in August 2000,1 he has failed to demonstrate
how these changes affect his individual situation. Even with
this updated information, Jamal-Daoud has not shown that
he is eligible for the relief he seeks.


                     III. Conclusion
  For the foregoing reasons, the order of the BIA is AF-
FIRMED.



A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




1
  The government informed us at oral argument that it is not
presently removing deportees to Iraq. The question before us,
however, is the validity of the Board’s removal order.


                   USCA-02-C-0072—4-12-05
14   No. 03-2305